Citation Nr: 1013332	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  07-21 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable evaluation for right ear 
hearing loss prior to May 16, 2006; to an evaluation in 
excess of ten percent evaluation from May 16, 2006, through 
July 31, 2008; and to a compensable evaluation from August 1, 
2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2006 and May 2008 rating decisions by 
the above Department of Veterans Affairs (VA) Regional Office 
(RO).  In the October 2006 rating decision, the RO increased 
the Veteran's evaluation for right ear hearing loss to 10 
percent, effective May 16, 2006.  A June 2007 rating decision 
proposed to reduce the evaluation to 0 percent 
(noncompensable) on the basis that the prior increase had 
been erroneous in considering the Veteran to have service-
connected bilateral hearing loss (only the right ear is 
currently service connected).  The May 2008 rating decision 
decreased the Veteran's evaluation for right ear hearing loss 
to the noncompensable level, effective August 1, 2008.

The Veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in February 2010.  A 
transcript is of record.

On May 25, 2005, the Veteran filed a claim for an increased 
evaluation for her service-connected right ear hearing loss.  
No action was taken on her claim by the RO, and on May 16, 
2006, the Veteran submitted another claim for an increased 
evaluation, as well as a claim for service connection for 
left ear hearing loss.  The Board therefore considers May 25, 
2005, as the date of the claim for an increased evaluation 
for right ear hearing loss and May 16, 2006, as the date of 
the claim for service connection for left ear hearing loss.

The issue of service connection for left ear hearing loss was 
not certified to the Board.  The record shows that on her 
August 2007 VA Form 9, the Veteran indicated that she was 
only appealing the issues discussed in the attached notes.  
In the attached notes, the Veteran did not include left ear 
hearing loss in the list of benefits she was appealing.  
Service connection for left ear hearing loss was subsequently 
included as an issue in a May 2009 Supplemental Statement of 
the Case (SSOC) but was not certified as an issue to the 
Board.  The Veteran indicated at her February 2010 hearing 
that she is seeking service connection for left ear hearing 
loss.  Interpreting the above actions liberally in favor of 
the Veteran, the Board will consider service connection for 
left ear hearing loss as an active issue currently on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2009).  Even if disabling hearing loss is not 
demonstrated at separation, a veteran may establish service 
connection for a current hearing disability by submitting 
evidence that a current disability is causally related to 
service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Board initially acknowledges that the lack of any 
evidence showing the Veteran had bilateral hearing loss 
during service is not fatal to her claim for service 
connection.  The laws and regulations do not strictly require 
in-service complaint of, or treatment for, hearing loss in 
order to establish service connection.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the Court of 
Appeals for Veterans Claims has held where there is no 
evidence of the veteran's claimed hearing disability until 
many years after separation from service, "[i]f evidence 
should sufficiently demonstrate a medical relationship 
between the veteran's in service exposure to loud noise and 
his current disability, it would follow that the veteran 
incurred an injury in service . . . ."  Hensley, supra 
(quoting Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992)).  
Therefore, the critical question is whether the veteran has 
current hearing loss disability which is causally related to 
service.

The Veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100 (2009).  This diagnostic code sets out the 
criteria for evaluating hearing impairment using pure tone 
threshold averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from Level I for essentially normal acuity, through Level XI 
for profound deafness.  38 C.F.R. § 4.85.

The provisions of section 4.86 address exceptional patterns 
of hearing loss, which are when each of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 hertz (Hz) is 55 
decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2009).

In June 2006 the Veteran underwent an examination arranged 
through VA QTC services.  On the authorized audiological 
evaluation in, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
55
55
55
LEFT
20
30
40
35
25

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and 76 percent in the left ear at 75 
decibels SL.  The examiner diagnosed the Veteran with mild 
sensorineural hearing loss in the left ear and a mild 
conductive hearing loss in the right ear, which the examiner 
felt was unlikely due to noise exposure in the military.  She 
recommended that the Veteran have a hearing aid evaluation 
and fitting for both ears upon medical clearance by an 
otolaryngologist.

The Veteran had another examination through VA QTC services 
in October 2009.  On the authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
50
50
55
LEFT
35
35
40
30
35

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 94 percent in the left ear.  She 
was diagnosed with bilateral hearing loss, and it was noted 
that she had subjective difficulty in most listening 
environments and a decrease in hearing acuity bilaterally.  
The examiner noted that the Veteran had moderately severe 
mixed (sensorineural and conductive) hearing loss in the 
right ear and mild mixed hearing loss in the left ear.  It 
was noted that the Veteran had difficulty with communication 
in her usual occupation and daily activities.  

The Board notes that the Veteran's left ear hearing loss from 
the October 2009 VA examination meets the definition of 
hearing loss under 38 C.F.R. § 3.385.  However, the examiner 
was not asked to provide an opinion as to the cause or 
etiology of the left ear hearing loss.  Once VA undertakes 
the effort to provide an examination, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  Therefore, the claim must be remanded in order to 
obtain an opinion as to the etiology of the Veteran's left 
ear hearing loss.  Once a determination is made as to whether 
the left ear hearing loss is service connected, a 
determination should be made on her increased rating claim. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide 
sufficient information, and, if necessary, 
authorization, to enable the RO to obtain 
any additional evidence, not already of 
record, which pertains to the claim for 
service connection for left ear hearing 
loss and an increased evaluation for right 
ear hearing loss.  Invite the Veteran to 
submit all pertinent evidence in her 
possession, and explain the types of 
evidence that it is her ultimate 
responsibility to submit.

2.  Request an examination report addendum 
from the examiner who conducted the October 
2009 examination.  The claims file, to 
include a copy of this Remand, must be made 
available to the examiner.  If the October 
2009 examiner is not available, the RO 
should request review of the Veteran's 
claims file by another provider.

a.  In the report addendum, a medical 
opinion should be provided as to whether 
it is at least as likely as not (i.e., 
to at least a 50-50 degree of 
probability) that the Veteran's current 
left ear hearing loss was caused 
directly by or arose during her active 
military service or is otherwise 
causally or etiologically related to 
service, or whether such an incurrence, 
or causal or etiological relationship, 
is unlikely (i.e., less than a 50 
percent probability), with the rationale 
for any such conclusion set out in the 
report.  If the examiner cannot state an 
opinion without resorting to mere 
speculation, he or she should state why 
this is so.

b.  Note:  As used above, the term "at 
least as likely as not" does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it

3.  Thereafter, the RO should readjudicate 
the Veteran's claim for service connection 
for left ear hearing loss and an increased 
evaluation for right ear hearing loss.  If 
the benefits sought on appeal remain 
denied, the Veteran and her representative 
should be provided with an SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


